Name: Commission Regulation (EC) No 1472/2004 of 18 August 2004 amending Regulation (EC) No 1874/2003 approving the national scrapie control programmes of certain Member States, and defining additional guarantees, and granting derogations concerning breeding programmes for TSE resistance in sheep pursuant to Decision 2003/100/EC(Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  Europe
 Date Published: nan

 19.8.2004 EN Official Journal of the European Union L 271/26 COMMISSION REGULATION (EC) No 1472/2004 of 18 August 2004 amending Regulation (EC) No 1874/2003 approving the national scrapie control programmes of certain Member States, and defining additional guarantees, and granting derogations concerning breeding programmes for TSE resistance in sheep pursuant to Decision 2003/100/EC (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (1), and in particular point (b)(ii) of Section 1 of Chapter A of Annex VIII thereof, Whereas: (1) Regulation (EC) No 999/2001 provides for the approval of national scrapie control programmes of Member States if they comply with certain criteria laid down in that Regulation. Regulation (EC) No 999/2001 also provides for the definition of any additional guarantees which may be required for intra-Community trade and imports in accordance with that Regulation. (2) Commission Decision 2003/100/EC of 13 February 2003 laying down minimum requirements for the establishment of breeding programmes for resistance to transmissible spongiform encephalopathies in sheep (2), provides that each Member State is to introduce a breeding programme to select for resistance to TSEs in certain sheep breeds. Decision 2003/100/EC also provides for a possibility to derogate from the requirement for Member States to establish a breeding programme on the basis of their national scrapie control programme submitted and approved in accordance with Regulation (EC) No 999/2001, where it provides for the continuous active monitoring of dead-on-farm ovine and caprine animals in all flocks in that Member State. (3) Commission Regulation (EC) No 1874/2003 (3) approved the national scrapie control programmes of Denmark and Sweden. (4) On 28 March 2004, Finland has submitted a national scrapie control programme which is considered to meet the required criteria set out in Regulation (EC) No 999/2001 and Finland is likely to have a low prevalence of scrapie in its territory. Accordingly, the national scrapie control programme of Finland should be approved. (5) On the basis of its national scrapie control programme, Finland should be granted a derogation from the breeding programme provided for in Decision 2003/100/EC. Furthermore, the additional trade guarantees required by Annex VIII, Chapter A and Annex IX, Chapter E to Regulation (EC) No 999/2001 and set out in Regulation (EC) No 1874/2003, as well all other provisions provided for in that Regulation should apply as concerns Finland. (6) Regulation (EC) No 1874/2003 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1874/2003 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 876/2004 (OJ L 162, 30.4.2004, p. 52). (2) OJ L 41, 14.2.2003, p. 41. (3) OJ L 275, 25.10.2003, p. 12. ANNEX ANNEX Member States whose national scrapie control programme has been approved Denmark Finland Sweden.